DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,390,460. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and/or all limitations are made obvious by the patent claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection portion includes at least three bolt receiving holes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 utilizes the term “similar” rendering the claim indefinite.  Appropriate correction is required.
Claim 17 states “and the first and second connection portions are securable to the connection portions” and it is not clear how connection portions are to be securable to themselves.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 11, 13-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duppong (US 10,968,039).
Regarding claims 1, 13, 17, Duppong (hereafter “D1”) discloses a storage system (shelving system of figure 3), comprising: a first and a second horizontal support beam (120), each having a concave inner surface facing the concave inner surface of the other support beam (figure 5); a plurality of support members (support channels 160) coupled to the support beams (nut/bolt 182 secures support member to beam – col. 10, lines 10-16), perpendicular to the support beams and extending from the first support beam to the second support beam (figure 10), the support members (160) having a central section (at central wall 168) with a load bearing upward facing surface and first and second ends (164/166; figure 7), and first and second connection portions (flanges 176) extending, respectively, from each end of the central section, the first and second connection portions adapted to be secured to the concave inner surface of the first and second support beams (figure 10); a deck structure (146) with an upward facing storage surface on the load bearing surface, the deck structure having a first edge (at 158) along the first support beam and a second edge (other side 158) along the second support beam, the first and second edges extending downward with respect to the storage surface (figure 5, 10); the first and second edges (at 158) of the deck structure nested along the concave inner surface of the first and second support beams, respectively, and the first and second connection portions (flanges 176) nested along the first and second edges, respectively, and the first and second connection portions are secured to the respective first and second support beams with the respective first and second edges therebetween (figures 9, 10).
Regarding claim 2, D1 discloses wherein a bolt (182) extends through the first support beam, the first edge and the connection portion, in that order, with the head of the bolt outside the support beam (figure 10).
Regarding claim 3, D1 discloses wherein the deck (146) is formed of a plurality of lower rods (152) perpendicular to the support members and a plurality of upper rods (150), on the lower rods, perpendicular to the lower rods, the upper rods extending downward at the first and second edges (figure 10).
Regarding claims 4 and 18, D1 discloses wherein at least one of the support members (160) is cold formed from a single piece of metal and the central section has a U-shaped, curved, dome-like cross section with an upwardly pointing apex (figure 8 shows cross section).
Regarding claim 5, D1 discloses wherein the first and second connection portions (176) of the at least one support member includes a respective first and second flat portion with at least one bolt receiving hole (186) therethrough, the flat portion extending downward from the respective first and second ends of the central section (figure 8).
Regarding claim 9, D1 discloses wherein the support beams (120) are C-beams having an inner facing concave surface defined by a top flange (134), a vertical wall (132) and a bottom flange (130), wherein the first and second edges of the deck structure conform to the shape of a surface of the top flange and vertical wall of the C-beam (figure 10).
Regarding claim 11, D1 discloses wherein the central section has a uniform cross section (figures 7, 10).
Regarding claims 14-15, D1 discloses wherein rods are formed of steel (col. 8, lines 1-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duppong (US 10,968,039).
Regarding claim 10, D1 does not specifically state wherein the deck structure has a width in the direction from the first to the second support beam of at least 40 inches.
It would have been obvious to one of ordinary skill in the art at the time of filing to select an optimal range of width of the deck structure including more than 40 inches for the intended purpose of industrial rack supports.

Claims 6-7, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duppong (US 10,968,039) in view of Lawson et al. (US 8,443,992).
Regarding claim 6, D1 does not disclose wherein at least one of the support members has an L- shaped cross section, with a flat upper wall and a vertical wall extending downward from a vertex with the upper wall.
Lawson et al. (hereafter “D2”) discloses s storage system (rack of figure 1), comprising: a structural support member (cross bar 16) having a central section (main portion of bar 16 including 28, 24), having a first end (at left end at 26) and a second end (at right end at 26); a connection portion (at tabs 30 and adjacent portion of 28) secured to the first and second ends (via 28/24), the connection portion having a flat attachment surface (tab 30) perpendicular to the axis of the central portion and adapted to be attached to a horizontal support beam (14 – col. 4, lines 1-4); the central section having an L-shaped cross section (figure 2), with a top wall (24) extending horizontally from a vertex and a side wall (28) extending vertically from the vertex at a right angle to the top wall.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the support members of D2 with the device of D1 as an alternative support member able to be used in differing spaces than that of D1 such as wherein the top flange (24) could be fit to extend between columns (112 – D1).
Regarding claim 7, D2 discloses the connection portion (end portion 28 and tabs 30) comprises an L-shaped metal piece joined to the central portion (figure 2).
Regarding claim 16, D1 discloses construction from steel.  When utilizing the support members of D2 with the device of D1 it would have been obvious to one of ordinary skill in the art at the time of filing to utilize steel construction. 
Regarding claim 19, D1 in view of D2 discloses wherein at least one of the support beams (16 – D2) has an L- shaped cross section, with a flat upper wall and a vertical wall extending downward from a vertex with the upper wall.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duppong (US 10,968,039) in view of Apostolopoulos et al. (US 8,123,001).
D1 does not disclose wherein the connection portion includes at least 3 bolt receiving holes, each a different distance below the load bearing surface. 
Apostolopoulos et al. (hereafter “D3”) discloses a support beam (26) to channel connection comprising three connection holes (at 66/68) at differing heights (figure 5; col. 5, lines 45-59).
It would have been obvious to one of ordinary skill in the art to provide three connection holes in the end flange of support member of D1, as suggested by D3, for the purpose of a more secure connection.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 8,443,992).
Regarding claim 20, D2 discloses s storage system (rack of figure 1), comprising: a structural support member (cross bar 16) having a central section (main portion of bar 16 including 28, 24), having a first end (at left end at 26) and a second end (at right end at 26); an attachment portion (at tabs 30 and adjacent portion of 28) secured to the first and second ends (via 28/24), the attachment portion having a flat attachment surface (tab 30) perpendicular to the axis of the central portion and adapted to be attached to a horizontal support beam (14 – col. 4, lines 1-4); the central section having an L-shaped cross section (figure 2), with a top wall (24) extending horizontally from a vertex and a side wall (28) extending vertically from the vertex at a right angle to the top wall.  D2 does not state the length of the support member.  It would have been obvious to one of ordinary skill in the art at the time of filing to select an optimal range of length including more than about 40 inches for the intended purpose of industrial rack supports.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631